United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
O.K., Appellant
and
DEPARTMENT OF THE AIR FORCE, AIR
NATIONAL GUARD, Honolulu, HI, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 21-0708
Issued: September 29, 2021

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge

JURISDICTION
On April 7, 2021 appellant filed a timely appeal from a November 19, 2020 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP). As more than 180 days has
elapsed from the last merit decision, dated October 25, 2019, to the filing of this appeal, pursuant
to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board lacks jurisdiction over the merits of this case.
ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration,
finding that it was untimely filed and failed to demonstrate clear evidence of error.
FACTUAL HISTORY
On September 5, 2007 appellant, then a 47-year-old powered support systems mechanic,
filed an occupational disease claim (Form CA-2) alleging that he experienced wheezing and
1

5 U.S.C. § 8101 et seq.

coughing as a result of his exposure to cleaning materials used by a custodian mopping the floor
at work.2 He stopped work on August 14, 2007. OWCP accepted appellant’s claim for
aggravation of preexisting asthma, not otherwise specified.
On April 10, 2008 appellant filed a claim for wage-loss compensation (Form CA-7) for
disability from work, commencing December 19, 2007, as a result of his accepted employment
injury.3
By decision dated June 5, 2009, OWCP denied appellant’s claim for wage-loss
compensation for disability from work commencing December 19, 2007. It found that the weight
of the medical evidence of record rested with Dr. Samuel J. Evans, a Board-certified internist
specializing in pulmonary disease and critical care medicine and an OWCP referral physician, and
Dr. Julie A. Chang, an attending internist and pulmonologist, who opined that appellant could
perform full-time, light-duty work subject to restriction. In a January 5, 2010 decision, an OWCP
hearing representative affirmed the June 5, 2009 decision, finding that the weight of the medical
evidence continued to rest with the opinions of Dr. Evans and Dr. Chang. On February 1, 2010
the hearing representative reissued the January 5, 2010 decision to protect appellant’s appeal rights
after being informed that appellant did not receive the January 5, 2010 decision.
By subsequent decisions dated February 16, 2011, October 9, 2013, December 24, 2014,
March 11, 2016, July 6, 2017, September 26, 2018, and October 25, 2019, OWCP denied
modification of its denial of appellant’s claim for disability commencing December 19, 2007.
On October 30, 2020 appellant requested reconsideration of the October 25, 2019 decision.
In an accompanying letter dated October 4, 2020, he provided a history of the medical treatment
received for his respiratory condition in his claims under OWCP File Nos. xxxxxx987,4
xxxxxx423, and xxxxxx935.
In support of his reconsideration request, appellant submitted evidence previously of
record. He also submitted an Office of Personnel Management (OPM) disability retirement
application dated March 1, 2008, literature regarding indoor air pollution, a 2007 workweek
schedule, a March 18, 2008 letter from the Social Security Administration (SSA) requesting that
the employing establishment complete a work activity questionnaire, and the completed work
activity questionnaire dated March 20, 2008.
Subsequently, OWCP also received additional evidence previously of record and evidence
that predated the alleged period of total disability. Additionally, it received correspondence dated

2

Appellant has a prior claim for an occupational disease assigned OWCP File No. xxxxxx423. OWCP accepted
the claim for toxic effect of JP-8 jet fuel. It has not administratively combined that claim with the present claim,
assigned OWCP File No. xxxxxx935.
3

Appellant’s employment was terminated, effective May 30, 2008, due to his loss of military membership because
he failed to meet the physical requirements of his military assignment.
4
The Board notes that the record does not indicate whether OWCP has accepted appellant’s claim under OWCP
File No. xxxxxx987.

2

May 5, August 29, and September 13, 2007 between appellant and the employing establishment
regarding him leaving work on May 1, 2007.
A computerized tomography (CT) scan of the maxillofacia l sinuses performed on
December 16, 2009 by Dr. James E. Yamasaki, a diagnostic radiologist, revealed mild bilateral
ethmoid and left maxillary sinus disease. Dr. Yamasaki also reported that there was no change
compared to an October 1, 2008 CT scan.
By decision dated November 19, 2020, OWCP denied appellant’s reconsideration request,
finding that it was untimely filed and failed to demonstrate clear evidence of error.
LEGAL PRECEDENT
Pursuant to section 8128(a) of FECA, OWCP has the discretion to reopen a case for further
merit review.5 This discretionary authority, however, is subject to certain restrictions. A request
for reconsideration must be received within one year of the date of OWCP ’s decision for which
review is sought.6 Timeliness is determined by the document receipt date (i.e., the “received date”
in OWCP’s Integrated Federal Employees’ Compensation System (iFECS)). 7 Imposition of this
one-year filing limitation does not constitute an abuse of discretion. 8
When a request for reconsideration is untimely, OWCP undertakes a limited review to
determine whether the request demonstrates clear evidence that OWCP’s most recent merit
decision was in error. 9 Its procedures provide that it will reopen a claimant’s case for merit review,
notwithstanding the one-year filing limitation set forth in 20 C.F.R. § 10.607, if the claimant’s
request for reconsideration demonstrates clear evidence of error on the part of OWCP. 10 In this
regard, OWCP will limit its focus to a review of how the newly submitted evidence bears on the
prior evidence of record. 11

5

5 U.S.C. § 8128(a); L.W., Docket No. 18-1475 (issued February 7, 2019); Y.S., Docket No. 08-0440 (issued
March 16, 2009).
6

20 C.F.R. § 10.607(a).

7

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.4(b) (February 2016).

8

G.G., Docket No. 18-1074 (issued January 7, 2019); E.R., Docket No. 09-0599 (issued June 3, 2009); Leon D.
Faidley, Jr., 41 ECAB 104 (1989).
9

See 20 C.F.R. § 10.607(b); M.H., Docket No. 18-0623 (issued October 4, 2018); Charles J. Prudencio, 41 ECAB
499, 501-02 (1990).
10

L.C., Docket No. 18-1407 (issued February 14, 2019); M.L., Docket No. 09-0956 (issued April 15, 2010). See
also id. at § 10.607(b); supra note 7 at Chapter 2.1602.5 (February 2016).
11
J.M., Docket No. 19-1842 (issued April 23, 2020); J.W., Docket No. 18-0703 (issued November 14, 2018);
Robert G. Burns, 57 ECAB 657 (2006).

3

To demonstrate clear evidence of error, a claimant must submit evidence relevant to the
issue which was decided by OWCP. 12 The evidence must be positive, precise, and explicit and
must manifest on its face that OWCP committed an error. Evidence which does not raise a
substantial question concerning the correctness of OWCP’s decision is insufficient to demonstrate
clear evidence of error. It is not enough merely to show that the evidence could be construed so
as to produce a contrary conclusion. This entails a limited review by OWCP of how the evidence
submitted with the reconsideration request bears on the evidence previously of record and whether
the new evidence demonstrates clear error on the part of OWCP. To demonstrate clear evidence
of error, the evidence submitted must not only be of sufficient probative value to create a conflict
in medical opinion or establish a clear procedural error, but must be of sufficient probative value
to shift the weight of the evidence in favor of the claimant and raise a substantial question as to
the correctness of OWCP’s decision. The Board makes an independent determination as to
whether a claimant has demonstrated clear evidence of error on the part of OWCP. 13
ANALYSIS
The Board finds that OWCP properly denied appellant’s request for reconsideration,
finding that it was untimely filed and failed to demonstrate clear evidence of error.
OWCP’s regulations14 and procedures15 establish a one-year time limit for requesting
reconsideration, which begins on the date of the last merit decision issued in the case. A right to
reconsideration within one year also accompanies any subsequent merit decision on the issues. 16
The most recent merit decision was OWCP’s October 25, 2019 decision, which denied
modification of its denial of appellant’s claim for disability commencing December 19, 2007. As
OWCP received his request for reconsideration on October 30, 2020, more than one year after the
October 25, 2019 decision, the Board finds that it was untimely filed. Because appellant’s request
was untimely filed, he must demonstrate clear evidence of error on the part of OWCP in having
denied his claim for disability compensation.
In support of his untimely reconsideration request, appellant submitted evidence, which
was previously of record as well as a new report of Dr. Yamasaki that failed to address the causal
relationship between appellant’s disability from work commencing December 19, 2007 and the
accepted employment injury. He did not sufficiently explain how this evidence raised a substantial
question as to the correctness of OWCP’s October 25, 2019 merit decision. 17

12

S.C., Docket No. 18-0126 (issued May 14, 2016); supra note 7 at Chapter 2.1602.5(a) (February 2016).

13

U.C., Docket No. 19-1753 (issued June 10, 2020).

14
20 C.F.R. § 10.607(a); see F.N., Docket No. 18-1543 (issued March 6, 2019); Alberta Dukes, 56 ECAB
247 (2005).
15

Supra note 7 at Chapter 2.1602.4 (February 2016); see L.A., Docket No. 19-0471 (issued October 29, 2019);
Veletta C. Coleman, 48 ECAB 367, 370 (1997).
16

20 C.F.R. § 10.607(b); see Debra McDavid, 57 ECAB 149 (2005).

17

T.C., Docket No. 19-1709 (issued June 5, 2020); B.W., Docket No. 19-0626 (issued March 4, 2020).

4

Appellant also submitted an OPM disability retirement application, literature regarding
indoor air pollution, a 2007 workweek schedule, a March 18, 2008 letter from the SSA requesting
that the employing establishment complete a work activity questionnaire, the completed work
activity questionnaire dated March 20, 2008, correspondence dated May 5, August 29, and
September 13, 2007 between appellant and the employing establishment regarding him leaving
work on May 1, 2007 notification of his profile, and him returning his line badge. None of the
evidence manifests on its face that OWCP committed an error in denying appellant’s claim for
disability commencing December 19, 2007. Thus, the evidence is insufficient to demonstrate clear
evidence of error.18
The Board, thus, finds that appellant has not raised an argument or submitted any evidence
that manifests on its face that OWCP committed an error in denying his disability claim. 19 Thus,
the Board finds that his untimely request for reconsideration failed to demonstrate clear evidence
of error.20
CONCLUSION
The Board finds that OWCP properly denied appellant’s request for reconsideration,
finding that it was untimely filed and failed to demonstrate clear evidence of error.

18

J.C., Docket No. 20-1250 (issued May 24, 2021); W.D., Docket No. 19-0062 (issued April 15, 2019).

19

S.C., Docket No. 19-1424 (issued September 15, 2020); U.C., supra note 13.

20

Id.

5

ORDER
IT IS HEREBY ORDERED THAT the November 19, 2020 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: September 29, 2021
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

6

